DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 6/17/22 has been entered. Claims 2-14 and 16-20 are now canceled, and new claims 21-25 have been entered. Claims 1, 15, and 21-25 are currently pending and under examination in the instant application. An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/8/22 and 6/17/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  The information disclosure statements have been considered and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The rejection of claims 1, 6, 13-15, and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in view of the cancellation of claims 6, 13-14, and 19-20, and the amendments to claim 1 and 15 which now limit the murine animal to a mouse. In regards to new claims 21-25, it is noted that while these claims do recite a murine animal, which encompasses mice and rats, these claims recite that the transgene comprises the immunoglobulin light chain constant region, and does not recite where the transgene is inserted into the endogenous light chain locus. 
 
Allowed Claims

Claims 1, 15, and 21-25 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '857, WO 02/066,630 (2002), hereafter referred to as Murphy et al., and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901. While the cited reference do provide the teachings and motivation to make a mouse with a single rearranged kappa light chain V-J transgene, neither the cited references nor the prior art as a whole teaches, suggests, or provide motivation for producing a transgenic mouse with a rearranged human light chain transgene in which a regulatory element that contributes to somatic hypermutation is lacking- examples of which include where the rearranged human light chain transgene or endogenous mouse light chain constant region gene segment do not include the intronic enhancer and/or 3’ enhancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633